                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

LE-VEL BRANDS, LLC,
             Plaintiff,
                                                   Case No. 18-cv-11305
v.                                                 Hon. Matthew F. Leitman
LEVELZ HOOKAH LOUNGE, a
fictitious entity; KP KUTZ, INC.
d/b/a LEVELZ BARBERSHOP, a
Michigan corporation; KADER
PATTAH, an individual; CHRIS
PATTAH, an individual; FADI
GULLA, an individual; ANGELO’S
DESIGN SOLUTIONS, INC. d/b/a
FASTSIGNS OF AUBURN HILLS, a
Michigan corporation; FASTSIGNS
INTERNATIONAL, INC., a Texas
corporation; and Nawras N. Elias
d/b/a “Audio Ace,” an individual,
             Defendants.



   STIPULATED FINAL JUDGMENT AND CONSENT PERMANENT
 INJUNCTION WITH RESPECT TO DEFENDANTS LEVELZ HOOKAH
       LOUNGE, KP KUTZ, INC. d/b/a LEVELZ BARBERSHOP,
            KADER PATTAH, AND CHRIS PATTAH

      Plaintiff Le-Vel Brands, LLC (“Le-Vel”) sued Defendants Levelz Hookah

Lounge, KP Kutz, Inc. d/b/a Levelz Barbershop, Kader Pattah, and Chris Pattah

(collectively, the “Levelz Defendants”); Defendants Fadi Gulla, Angelo’s Design

Solutions, Inc. d/b/a Fastsigns of Auburn Hills, Fastsigns International, Inc.

(collectively, the “Fastsigns Defendants”); and Defendant Nawras N. Elias d/b/a

“Audio Ace” for trademark infringement and unfair competition under the Lanham


                                      1
Act, 15 U.S.C. §§ 1114, 1125, Michigan’s Consumer Protection Act, Section

445.903 et seq., and the common law.

      The Levelz Defendants stipulate to the entry of the following Stipulated Final

Judgment and Consent Permanent Injunction.

                                  Findings of Fact

      1.     This Court has jurisdiction over this action pursuant to 15 U.S.C. § 1121

and 28 U.S.C. §§ 1331, 1338 (a) and (b). Pursuant to 28 U.S.C. § 1367, this Court

has supplemental jurisdiction over Le-Vel’s state law claims because those claims

form a part of the same case or controversy. This Court has personal jurisdiction

over the parties, and venue is proper in this District pursuant to 28 U.S.C. § 1391 (b)

and (c). Good cause exists for the entry of this Final Judgment and Permanent

Injunction against the Levelz Defendants.

      2.     Le-Vel is a lifestyle company that offers dietary and nutritional

supplements and related coaching/lifestyle/wellness programs, conventions, and

educational services. Since 2012, Le-Vel has used a very unique and highly

distinctive font and stylization for its LE-VEL name, which is depicted below

(“Stylized LE-VEL Mark”):




                                          2
        3.   Le-Vel owns valid and subsisting federal Registration No. 4978163 for

its Stylized Le-Vel Mark, as well as Registration Nos. 5372459, 5057064, 5169444,

and 5476338 for its LE-VEL word mark. Such registrations provide constructive

notice of Le-Vel’s ownership of the Stylized LE-VEL Mark and LE-VEL word

mark.

        4.   Long after Le-Vel began using the Stylized LE-VEL Mark and LE-

VEL word mark, the Levelz Defendants began using a virtually identical logo to sell

barbershop and hookah lounge services, which is depicted below (“Infringing

LEVELZ Logo”):




        5.   Levelz Barbershop of Birmingham, located at 544 N Old Woodward

Ave Birmingham, Michigan 48009, is affiliated with the Levelz Defendants, and

also began using the Infringing LEVELZ Logo to sell barbershop services long after

Le-Vel began using the Stylized LE-VEL Mark and LE-VEL word mark.

        6.   The Levelz Defendants instructed the Fastsigns Defendants to create a

logo containing the term LEVELZ. In response, the Fastsigns Defendants created

the Infringing LEVELZ Logo for the Levelz Defendants by copying the Stylized

LE-VEL Mark. The Levelz Defendants approved the Infringing LEVELZ Logo,




                                        3
then asked the Fastsigns Defendants to affix it to signage and other

advertising/marketing materials, e.g. floor mats, for the Levelz Defendants.

        7.    The Fastsigns Defendants electronically transmitted a computer file

containing the Infringing LEVELZ Logo to the Levelz Defendants. The Levelz

Defendants used that file to share and otherwise distribute the Infringing LEVELZ

Logo on social media as well as other advertising/marketing channels.

                                Conclusions of Law

        8.    Le-Vel is the owner of the Stylized LE-VEL Mark and LE-VEL word

mark.

        9.    Neither the Levelz Defendants nor the Fastsigns Defendants were

authorized to use the Stylized LE-VEL Mark, LE-VEL word mark, or confusingly

similar marks.

        10.   The Infringing LEVELZ Logo and Le-Vel’s Stylized LE-VEL Mark

are confusingly similar in appearance, sound, and overall commercial impression,

and the use of the Infringing LEVELZ Logo to promote barbershop and hookah

lounge services is likely to cause confusion.

        11.   As a direct and proximate result of the Levelz Defendants’ actions, Le-

Vel has been damaged and will continue to be irreparably harmed unless the conduct

at issue is enjoined.




                                          4
      IT IS SO ORDERED THAT:

      12.    The Levelz Defendants, along with their partners, associated business

entities, agents, heirs, representatives, present and future owners, principals,

members, officers, directors, parents, successors, affiliates, subsidiaries, related

companies, licensees, franchisees, transferees, assigns, alter egos, others in privity

with any of them, and/or those in active concert or participation with any of them,

are permanently enjoined from the following:

             A.    Using the Infringing Levelz Logo, or any reproduction,

      counterfeit, copy, or colorable imitation of the same, or any mark or trade

      dress confusingly similar thereto the Stylized LE-VEL Mark and the LE-VEL

      word mark, in connection with manufacturing, distributing, delivering,

      shipping, importing, exporting, advertising, marketing, promoting, selling or

      offering for sale of any products or services, including but not limited to

      barbershop and hookah lounge services;

             B.    Making or employing any other commercial use of the Infringing

      Levelz Logo or Stylized LE-VEL Mark and the LE-VEL word mark, any

      derivation or colorable imitation thereof, or any mark or logo confusingly

      similar thereto or likely to detract from the Stylized LE-VEL Mark and the

      LE-VEL word mark;




                                          5
      C.     Using any other false designation of origin or false description

or representation or any other thing calculated or likely to cause confusion or

mistake in the mind of the trade or public or to deceive the trade or public into

believing that the Levelz Defendants’ products or activities are in any way

sponsored, licensed or authorized by, or affiliated or connected with, Le-Vel;

      D.     Doing any other acts or things calculated or likely to cause

confusion or mistake in the mind of the public or to lead purchasers,

consumers, or investors to believe that the products or services promoted,

offered, or sponsored by the Levelz Defendants come from Le-Vel, or are

somehow licensed, sponsored, endorsed, or authorized by, or otherwise

affiliated or connected with, Le-Vel;

      E.     Further infringing the Stylized LE-VEL Mark and the LE-VEL

word mark and damaging Le-Vel;

      F.     Otherwise competing unfairly with Le-Vel in any manner; and

      G.     Assisting, aiding, or abetting any other person or business entity

in engaging or performing any of the activities referred to in the above

subparagraphs (A) through (F), or effecting any assignments or transfers,

forming new entities or associations, or utilizing any other device for the

purpose of circumventing or otherwise avoiding the prohibitions set forth in

subparagraphs (A) through (F).


                                    6
      IT IS FURTHER ORDERED THAT:

      13.   If the Levelz Defendants violate any part of this Order, then the parties

stipulate that the Levelz Defendants will pay Le-Vel an amount not less than $20,000

plus Le-Vel’s reasonable attorneys’ fees. Such motion shall be made pursuant to

Local Rule 7.1. This Court retains jurisdiction over the Levelz Defendants for

purposes of enforcing this Order.

      14.   In view of the above, judgment is entered against the Levelz Defendants

on Claims 1-4 of the First Amended Complaint.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: December 20, 2018




                                         7
STIPULATED BY:



s/Dean M. Googasian
Dean M. Googasian
Googasian Law Firm
6895 Telegraph Road
Bloomfield Hills, MI 48301-3138
(248) 540-3333
dgoogasian@googasian.com




s/Shawn F. Hirmiz
SHAWN F HIRMIZ
HIRMIZ, FRANSO, & ASSOCIATES
33200 Dequindre Rd, Suite 202
Sterling Heights
Sterling Heights, MI 48310
(586) 945-3777
shawnhirmiz@yahoo.com




                                  8
